Order entered July 8, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-13-00533-CR

                                 RAMIRO PAYAN, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 7
                                   Dallas County, Texas
                           Trial Court Cause No. F09-72851-Y

                                            ORDER
       On March 4, 2014, the Court ordered court reporter Kelly Bryant to file, within fifteen

days, a supplemental record containing all of the exhibits, including DVD exhibits, admitted into

evidence. On March 20, 2014, we received a letter from Ms. Bryant stating that she was having

difficulty retrieving Defendant’s Exhibit no. 2, a video CD. When the supplemental record with

the exhibits was not filed by May 7, 2014, the Court again ordered Ms. Bryant to file the

supplemental record with the exhibits within fifteen days. We warned that if the supplemental

record was not filed within the time specified, the Court would order the trial court to make

findings regarding whether a portion of the reporter’s record has been lost or destroyed. To date,

Ms. Bryant has neither filed the exhibits nor communicated with the Court regarding the status of

the exhibits. The appeal cannot proceed until the issue of the exhibits is resolved.
        Accordingly, this Court ORDERS the trial court to make findings regarding the

following:

                 Whether the record on appeal can be supplemented with the exhibits including the
                  DVD exhibits. The trial court shall make a specific finding regarding
                  Defendant’s Exhibit no. 2, a video exhibit.

                 If the record can be supplemented with some, but not all of the exhibits, the trial
                  court shall make specific findings regarding which exhibits cannot be included in
                  the record.

                 The trial court shall next make a finding regarding whether appellant is at fault for
                  the loss or destruction of any exhibit that cannot be made part of the record.

                 The trial court shall determine whether the parties can agree on a substituted
                  record.

        We ORDER the trial court to transmit a record containing its written findings of fact, any

supporting documentation, and any orders to this Court within THIRTY DAYS of the date of

this order.

        We ABATE the appeal to allow the trial court to comply with this order. The appeal

shall be reinstated thirty days from the date of this order or when the findings are received,

whichever is earlier.


                                                        /s/     LANA MYERS
                                                                JUSTICE